                                                                     Cgriffin
Case 1:21-cr-20202-KMM Document 3 Entered on FLSD Docket 01/26/2021 Page 1 of 6

                                                                Jan 25, 2021

                                                                           Miami, FL

                               21-MJ-02145-TORRES
Case 1:21-cr-20202-KMM Document 3 Entered on FLSD Docket 01/26/2021 Page 2 of 6




                                                   21-MJ-02145-TORRES




                                                                     ID #5938
Case 1:21-cr-20202-KMM Document 3 Entered on FLSD Docket 01/26/2021 Page 3 of 6
Case 1:21-cr-20202-KMM Document 3 Entered on FLSD Docket 01/26/2021 Page 4 of 6
Case 1:21-cr-20202-KMM Document 3 Entered on FLSD Docket 01/26/2021 Page 5 of 6
Case 1:21-cr-20202-KMM Document 3 Entered on FLSD Docket 01/26/2021 Page 6 of 6
